Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 1 of 11 PageID #: 2173




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  MICHAEL F. CRUM,                             )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )    No. 1:19-cv-02045-JRS-TAB
                                               )
  SN SERVICING CORPORATION,                    )
  HOME SERVICING, LLC,                         )
  US BANK TRUST NATIONAL                       )
  ASSOCIATION,                                 )
                                               )
                           Defendants.         )

                    Order on Motion for Summary Judgment

     After Plaintiff Michael Crum received a Chapter 13 bankruptcy discharge,

  Defendant SN Servicing Corporation ("SN Servicing") attempted to collect two

  payments Crum had already made under the Chapter 13 Plan, and SN Servicing

  assessed various fees in relation to those payments.      According to Crum, SN

  Servicing's actions violated the Indiana Deceptive Consumer Sales Act, Ind. Code

  § 24-5-0.5, et seq. SN Servicing moves for summary judgment on that claim, Count

  XVII. (See ECF No. 119.) For the following reasons, the motion is granted.

                                   I.    Background

     In 1997, Crum borrowed $64,800 to purchase his home in Bloomington, Indiana,

  and make renovations to it. (Crum Dep. Tr. 8:10–17, ECF No. 120.) The loan was

  secured by the house.

     In 2012, Crum fell on hard times and became delinquent on loan payments, so he

  filed a petition for Chapter 13 bankruptcy. (Id. at 12:16–13:7.) Pursuant to the

                                           1
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 2 of 11 PageID #: 2174




  Chapter 13 Plan, the Trustee received payments from Crum and applied them toward

  creditors' claims as laid out in the Plan. Crum fulfilled his obligations under the

  Plan, but bankruptcy documents reflect that the Trustee mistakenly overpaid the

  pre-petition arrearage of $5,922.93 by two monthly payments of $455.61 per month

  (i.e., she paid a total of $6,834.15 toward the pre-petition arrearage) and underpaid

  the ongoing obligations of $27,336.60 by the same amount (i.e., she paid a total of

  $26,425.38 toward the ongoing obligations). (See ECF No. 46-1; ECF No. 46-2.) Crum

  received a discharge on February 9, 2018. (Id. at 14:5–10.)

     Starting March 23, 2018, SN Servicing began servicing Crum's mortgage loan.

  (Crum Dep. Tr. 15:11–19, ECF No. 120.) Crum called to inform SN Servicing that,

  because of the Trustee's mistakes, a previous loan servicer had believed that Crum

  was delinquent by two months; Crum told SN Servicing that he was actually current

  on his payments. (Id. at 19:1–16.) But SN Servicing informed Crum that it disagreed

  with him and considered him delinquent by two months. (Id. at 20:5–12.) It began

  charging Crum late fees with respect to the two disputed payments.         (See, e.g.,

  Fogelman Dep. Tr. 79:16–80:13, ECF No. 120.)

     Crum filed this lawsuit on May 22, 2019. In October of 2019, Crum requested a

  payoff statement from SN Servicing. (ECF No. 124-48.) The statement included the

  two disputed monthly payments, $333.00 in late charges, and $11,965.00 in attorney

  fees associated with Crum filing this case. (Id. at 2–3.) The same month, Crum

  obtained refinancing for the mortgage loan and paid off SN Servicing—disputed

  payments, associated fees, and all. (Crum Dep. Tr. 29:6–30:15, ECF No. 120.) SN



                                           2
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 3 of 11 PageID #: 2175




  Servicing moves for summary judgment on Count XVII, which alleges violation of the

  Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-0.5, et seq. (ECF No. 119.)

                               II.    Standard of Review

     Summary judgment is appropriate if "the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of

  law." Fed. R. Civ. P. 56(a). The movant bears the initial burden of production.

  Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013). That initial burden

  consists of either "(1) showing that there is an absence of evidence supporting an

  essential element of the non-moving party's claim; or (2) presenting affirmative

  evidence that negates an essential element of the non-moving party's claim."

  Hummel v. St. Joseph Cnty. Bd. of Comm'rs, 817 F.3d 1010, 1016 (7th Cir. 2016)

  (citing Modrowski, 712 F.3d at 1169). If the movant discharges its initial burden, the

  burden shifts to the nonmovant, who must present evidence sufficient to establish a

  genuine issue of material fact on all essential elements of his case. See Lewis v.

  CITGO Petroleum Corp., 561 F.3d 698, 702 (7th Cir. 2009). The Court construes all

  facts and any inferences arising from the facts in favor of the nonmovant. See Blow

  v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citation omitted).

                                     III.   Discussion

     Under the Indiana Deceptive Consumer Sales Act ("IDCSA" or "Act"), a "supplier

  may not commit an unfair, abusive, or deceptive act, omission, or practice in

  connection with a consumer transaction." Ind. Code § 24-5-0.5-3(a). The IDCSA's

  reach is far. The term "consumer transaction" includes "[t]he collection of or attempt



                                             3
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 4 of 11 PageID #: 2176




  to collect a debt by a debt collector." Ind. Code § 24-5-0.5-2(a)(1)(C). And a "supplier"

  includes any "person who regularly engages in or solicits consumer transactions . . . ."

  Ind. Code § 24-5-0.5-2(a)(3)(A).

      "Specifically, the Act provides for two kinds of actionable deceptive acts: 'uncured'

  deceptive acts and 'incurable' deceptive acts." McKinney v. State, 693 N.E.2d 65, 68

  (Ind. 1998). An uncured deceptive act is defined as "a deceptive act . . . with respect

  to which a consumer who has been damaged by such act has given notice to the

  supplier" but "no offer to cure has been made to such consumer within thirty (30) days

  after such notice" or "the act has not been cured as to such consumer within a

  reasonable time after the consumer's acceptance of the offer to cure." Ind. Code § 24-

  5-0.5-2(a)(7). An incurable deceptive act is defined as "a deceptive act done by a

  supplier as part of a scheme, artifice, or device with intent to defraud or mislead."

  Ind. Code § 24-5-0.5-2(a)(8).

      The Act does not define "unfair," "abusive," or "deceptive."             One of Crum's

  arguments is that SN Servicing's conduct amounted to an "unfair" act under the

  IDCSA, if not a "deceptive" one. In turn, SN Servicing argues that "deceptive" is the

  operative word and that "unfair" and "abusive" should be ignored. To determine what

  work "unfair" and "abusive" do for the statute, the Court looks to state court

  constructions of the IDCSA. Indiana courts tend to conflate the three words. 1 See,



  1 It is not entirely surprising that the state courts read the three terms synonymously given
  their overlapping plain meanings. In common parlance, "deceptive" means "tending or
  having power to cause someone to accept as true or valid what is false or invalid." Deceptive,
  Merriam-Webster's Collegiate Dictionary (11th ed. 2020). "Unfair" means "marked by
  injustice, partiality, or deception." Unfair, Merriam-Webster's Collegiate Dictionary (11th ed.
                                                4
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 5 of 11 PageID #: 2177




  e.g., Gasbi, LLC v. Sanders, 120 N.E.3d 614, 620 (Ind. Ct. App. 2019) (finding plaintiff

  stated a claim under IDCSA by alleging defendant "charged an unfair consumer fee"

  but elsewhere describing such fee as a "deceptive act"). Notably, while the court in

  Gasbi did not try to define these three terms, it considered the broadness of the

  statutory language in determining what conduct constituted an unfair, abusive, or

  deceptive act: "Given the breadth of the language in subsection (a) of Indiana Code

  Section 24-5-0.5-3 – that is, a prohibited act by a supplier includes 'an unfair, abusive,

  or deceptive act, omission, or practice in connection with a consumer transaction' –

  conduct prohibited elsewhere in the Indiana Code could also be a deceptive act under

  the Consumer Act." Id. (holding that fee prohibited in Motor Vehicle Dealer Services

  Act could be predicate act for IDCSA liability, even though the Motor Vehicle Dealer

  Services Act provision lacked a private right of action). The Court will follow the lead

  of the state courts by reading "unfair, abusive, or deceptive act" broadly to include

  any act that is misleading to consumers or otherwise prohibited at law.

     SN Servicing argues it deserves judgment as a matter of law on the IDCSA claim

  for several reasons. Most fundamentally, SN Servicing says that no reasonable jury

  could find its conduct deceptive. According to SN Servicing, it merely "told Plaintiff

  that it believed that he was two mortgage loan payments behind." (Def.'s Br. at 8,

  ECF No. 120.) SN Servicing did not "try to trick him," it says. (Id.)

     For one, this argument seems to misunderstand the mens rea needed to establish

  an IDCSA claim. An IDCSA claim founded on an incurable deceptive act includes the


  2020). And, in this context, "abusive" must mean "characterized by wrong or improper use
  or action." Abusive, Merriam-Webster's Collegiate Dictionary (11th ed. 2020).
                                              5
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 6 of 11 PageID #: 2178




  element of "intent to defraud or mislead." Ind. Code § 24-5-0.5-2(a)(8). But a purpose

  to mislead is not an element of an IDCSA claim based on an uncured deceptive act.

  See McKinney, 693 N.E.2d at 68 (noting the lack of an intent-to-defraud element in

  IDCSA claims based on uncured deceptive acts as opposed to incurable deceptive

  acts); see also Ind. Code § 24-5-0.5-2(a)(7) (no mens rea requirement listed); Ind. Code

  §§ 24-5-0.5-3(b)(1)–(3), (5)–(8), (10), (14) (enumerated deceptive acts containing the

  element "knows or reasonably should know"—i.e., a negligent mental state).

     The Court agrees there is no evidence of an intent to defraud, so SN Servicing has

  not performed an incurable deceptive act. Although Crum points to evidence of SN

  Servicing employees who handled Crum's account in a way inconsistent with their

  ample knowledge and experience, (e.g., Lisby Dep. Tr. 10:17–25, 17:13–22, 19:12–22,

  ECF No. 124-26; Fogleman Dep. Tr. 141:8–14, ECF No. 124-19), this is at most

  evidence of negligence or recklessness, not intent to defraud or mislead. But this

  same evidence does establish an IDCSA claim premised on an uncured deceptive act.

  SN Servicing concedes it did not cure its disagreement with Crum. (Def.'s Br. at 7,

  ECF No. 120.) Moreover, a jury could reasonably find (1) that the two mortgage

  payments at issue were paid and discharged, (2) that SN Servicing should have

  known that it was not entitled to collect the two payments, (3) that SN Servicing's

  attempts to collect those two payments were misleading or improper at law, see 11

  U.S.C. § 524(i), and (4) that those attempts were therefore uncured deceptive acts

  within the meaning of the IDCSA.




                                             6
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 7 of 11 PageID #: 2179




     SN Servicing also awkwardly tries to characterize its representations to Crum as

  unactionable "opinions." It is true that "statements of unverifiable opinion" that are

  "not representations of fact at all" cannot be deceptive acts for purposes of the IDCSA.

  Kesling v. Hubler Nissan, Inc., 997 N.E.2d 327, 332 (Ind. 2013). But it would be

  absurd to think that a supplier should escape liability by simply appending "I believe"

  before a misleading statement of purported fact. To hold as much would be to "ignore

  the fact that expressions of 'opinion' may often imply an assertion of objective fact."

  Milkovich v. Lorain Journal Co., 497 U.S. 1, 17 (1990); see also Ind. Code § 24-5-0.5-

  3(a) ("An act . . . prohibited by this section includes both implicit and explicit

  misrepresentations."). Consider the context here: a debt collector, SN Servicing,

  talking to a debtor, Crum. Anyone in the debtor's situation would understand a

  statement from the debt collector about the debtor's obligations to be a statement of

  fact. SN Servicing's attempts to collect debt from Crum are nothing like the puffing

  considered unactionable in Kesling, where a vendor's statement that a car was

  "sporty" and available at a "great value price" was an unverifiable opinion. See 997

  N.E.2d at 332.     SN Servicing's statements about the collectability of the two

  misapplied mortgage payments can certainly be verified as true or false. Not long

  ago, the parties and the Court verified that SN Servicing should not have tried to

  collect the two payments. (See generally Order Mot. Reconsider, ECF No. 123.)

     In a similar vein, SN Servicing claims it committed no deceptive acts because its

  representations to Crum were "statements of law," which "are seldom actionable,

  especially on matters for which the legal question is unsettled or unresolved."



                                             7
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 8 of 11 PageID #: 2180




  Rainbow Realty Grp., Inc. v. Carter, 131 N.E.3d 168, 178 (Ind. 2019). This is a strange

  argument that SN Servicing does not elaborate upon. What exactly is the novel point

  of law that SN Servicing and Crum disagreed about? SN Servicing does not say. One

  can imagine a debt collector like SN Servicing saying something like "Since you owe

  me, pay me"—that is a statement of fact, not a statement of law. All in all, this

  argument is more semantic acrobatics that the Court will not credit.

     Next, SN Servicing argues there is no evidence that Crum relied on its deceptive

  acts. Only a "person relying upon an uncured or incurable deceptive act may bring

  an action for the damages" under the IDCSA. Ind. Code § 24-5-0.5-4(a) (emphasis

  added). Accordingly, an IDCSA claimant must show that he relied on the alleged

  deception. See Rainbow Realty Grp., 131 N.E.3d at 178 ("A prerequisite for obtaining

  damages is that the claimant relied on the deception."); see also Reger v. Arizona RV

  Centers, LLC, No. 3:16-CV-778-MGG, 2021 WL 274316, at *17 (N.D. Ind. Jan. 26,

  2021) (finding continuing dispute of fact in IDCSA claim as to whether consumer

  relied upon deceptive omission of fact); IUE-CWA Loc. 901 v. Spark Energy, LLC, 440

  F. Supp. 3d 969, 976 (N.D. Ind. 2020) (finding consumer sufficiently alleged reliance

  on a representation to state an IDCSA claim). A person relies on a statement if he

  believes it and acts upon such belief. Cf. Plymale v. Upright, 419 N.E.2d 756, 762

  (Ind. Ct. App. 1981) (describing the concept of reasonable reliance and stating that a

  person "simply cannot believe, or rely upon, everything he is told"); Reliance, Black's

  Law Dictionary (11th ed. 2019) (defining reliance as "[d]ependence or trust by a

  person, esp. when combined with action based on that dependence or trust"); 37 C.J.S.



                                            8
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 9 of 11 PageID #: 2181




  Fraud § 47 ("[A] reliance on representations necessarily implies a belief in their truth,

  and it is therefore obvious that one could not have relied on representations where

  their falsity is known or obvious.").

     This reliance element poses a problem for Crum. Despite SN Servicing's prodding,

  Crum believed at all times that he had already made the two disputed payments via

  his Chapter 13 Plan. (Crum Dep. Tr. 21:17–24, ECF No. 120.) Even when Crum

  refinanced the loan and paid off SN Servicing—including the two disputed payments,

  late charges, and attorney fees—he did not do so because of SN Servicing's

  representations; to the contrary, he says he refinanced because he needed "to put a

  new central air and furnace in" his house. (Id. at 29:6–30:8.) In other words, although

  SN Servicing's collecting conduct could be considered "deceptive" in the sense that its

  representations tended to mislead, Crum was not deceived. He never believed the

  representations or acted upon a belief in the truth of the representations. Thus, there

  is insufficient evidence that Crum relied on SN Servicing's deceptive acts.          SN

  Servicing is entitled to judgment as a matter of law on the IDCSA claim.

     The Court does not reach the remaining arguments the parties have raised, as it

  is already clear Crum has not met his burden of production as the non-movant on

  every element of the IDCSA claim. See Lewis, 561 F.3d at 702.

     Nor does the Court reach the arguments the parties have not raised. In the

  briefing for this motion for summary judgment, Crum staked his IDCSA claim on SN

  Servicing's representations that he owed two mortgage payments that he did not owe.

  That is what the Court focused on above. Almost two years ago, when this litigation



                                             9
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 10 of 11 PageID #: 2182




   began, Crum did allege that SN Servicing also committed unfair and deceptive acts

   "by assessing fees and charges improperly" and "by declaring a default and initiating

   the Foreclosure Case when there was not a legitimate basis to do so." (Am. Compl.

   ¶ 361, ECF No. 34.) In an apparent matter of first impression, an Indiana state court

   has found that a consumer can state an IDCSA claim based on an unfair document-

   preparation fee charged by a car dealership. See Gasbi, 120 N.E.3d at 620. 2 One

   could imagine a similar argument regarding the unjustified late fees SN Servicing

   charged Crum.      However, Crum chose not to develop either of these additional

   theories of his IDCSA claim in the briefing, and "[i]t is not the obligation of this court

   to research and construct the legal arguments open to parties, especially when they

   are represented by counsel." Beard v. Whitley County REMC, 840 F.2d 405, 408–09

   (7th Cir. 1988). The principle that undeveloped arguments are forfeited should not

   surprise Crum or his counsel; the Court has already alluded to this principle in the

   context of a motion to dismiss in which Crum very nearly forfeited Count VI. (See

   Order Granting Defs.' Mot. Dismiss at 4, ECF No. 108.) Crum does not discuss the

   "Foreclosure Case" at all in his brief. And, while Crum mentions at several junctures




   2 It remains to be seen how a consumer could "rely[] upon," Ind. Code § 24-5-0.5-4(a), an
   unfair document-preparation fee. The court in Gasbi, which reviewed only the trial court's
   denial of a motion to dismiss, did not address the reliance element of the IDCSA. The
   undersigned struggles to see how a person could "rely upon" a fee unless "reliance" in the
   context of the IDCSA means something other than what "reliance" generally means
   elsewhere in law—believing the truth of a representation and acting upon such belief. If
   "relying upon" a fee means believing it was legitimately charged and paying it, then Crum
   cannot base his IDCSA claim on the late fees or attorney fees SN Servicing charged him, even
   if he had not forfeited this argument; Crum did not believe that the late fees or attorney fees
   were legitimately assessed against him, but he paid them anyway. In any event, the Court
   has no occasion to decide the issue, which was not briefed.
                                                 10
Case 1:19-cv-02045-JRS-TAB Document 141 Filed 08/10/21 Page 11 of 11 PageID #: 2183




   the attorney fees and late fees that SN Servicing charged him, (see Mem. Opp'n

   Summ. J. at 6, 11, 12, 21, 24, 30, ECF No. 132), he never structures a cohesive

   argument around these fees as the predicate acts for his IDCSA claim. It would be

   inappropriate for the Court to craft the relevant argument on Crum's behalf,

   especially where such argument could implicate relatively unexplored issues of state

   law.

                                   IV.    Conclusion

      SN Servicing's motion for summary judgment, (ECF No. 119), is granted. Crum's

   IDCSA claim at Count XVII is dismissed with prejudice.

      SO ORDERED.

   Date: 8/10/2021




   Distribution to registered parties of record via CM/ECF.




                                           11
